Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 10-20, 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13, 25, 26, JIN teaches a method in a first data device for transferring data pieces to an intended end destination via a second data device capable of acting as a relay device (fig. 26), said method comprising:
sending to said second data device, via a short-range communication (par. 179, wireless sensor networks, Wi-FI mesh, which are short-range communication), a relay request to relay at least data piece identified by an identifier included in the relay request (par. 140, objective node broadcasting local query message to its neighbor nodes, the query message includes outgoing traffic content type and traffic volume);
receiving a response transmitted by the second data device in response to the relay request (par. 140, receiving ACK message), the response comprising information indicating whether the identified data piece is accepted by said second data device for relaying (par. 140, the ACK message indicating accepting the traffic transmission), and information regarding i) an estimated next network connectivity time (par. 140, 158, responder ID and estimated node lifetime, node lifetime) and ii) an estimated probability for next network connectivity for said second data device (Prelay) (par. 140, 158, responder ID and estimated node lifetime indicating the estimate energy of the objected node and selected next node, which the higher the estimate node lifetime the higher probability the node selected as the next network connectivity);
determining whether to send to the second data device the identified data piece for relay by the second data device based on said information regarding Tw and Prelay (par. 140, selecting the highest ranking nodes to relay the corresponding data based on the responder ID and estimated node lifetime), and further based on a transfer probability (Pdata) (par. 154,  155, average number of transmission for successfully deliver a message) and data piece deadline (td) for said identified data piece (par. 148, 161, capable of processing data, number of bits); and
after determining to send to the second data device the identified data piece for relay by the second device, sending to said second data device said identified data piece (par. 88, 140, the selecting the next hop node for forwarding traffic).
IKEMOTO et al. (US 20130260678) teaches wherein the identifier uniquely identifies the data piece (par. 33, 107, wherein the request including the unique ID of the data is transmitting to the mobile terminal to relay).
LIU et al. (“Preference-aware Object Retrieval in Opportunistic Mobile Social Networks”) teaches second information indicating an estimated next network connectivity time (section 3, network modeling, Ci,j is the contact probability between node at time slot t, Ii,o is the probability of having the object o, and the deadline To) and third information indicating an estimated probability for next network connectivity for said second data device (Prelay), wherein the second information and the third information are different (section 3, network modeling, Ci,j is the contact probability between node at time slot t, Ii,o is the probability of having the object o, and the deadline To and selecting the relaying node based on the highest value of Pi,o).
However, the prior art of record would to teach or make obvious “sending to said second data device, via a short-range communication, a relay request to relay at least a data piece identified by an identifier included in the relay request, wherein the identifier uniquely identifies the data piece; receiving a response transmitted by the second data device in response to the relay request, the response comprising first information indicating whether the identified data piece is accepted by said second data device for relaying, second information indicating an estimated next network connectivity time (Tw), and third information indicating an estimated probability for next network connectivity for said second data device (Prelay), wherein the second information and the third information are different; determining whether to send to the second data device the identified data piece for relay by the second data device based on said second information indicating the Tw, said third information indicating the Prelay, a transfer probability (Pdata) for said identified data piece, and a data piece deadline (td) for said identified data piece, wherein determining whether to send to the second data device the identified data piece for relay by the second data device comprises comparing the Tw and the td and/or comparing the Prelay and Pdata; and after 


Regarding claims 7, 19, JIN teaches a method in a second data device for relaying data pieces received from a first data device (fig. 26), the method comprising:
receiving, via a short-range communication (par. 179, wireless sensor networks, Wi-FI mesh, which are short-range communication), a request to relay a data piece identified by an identifier included in the request (par. 140, objective node broadcasting local query message to its neighbor nodes, the query message includes outgoing traffic content type and traffic volumn);
making a selection decision for said identified data piece (par. 109, 118, 140, determine if qualify neighboring node to response with ACK); and
after making the selection decision, sending a response to the first data device (par. 140, response with ACK), the response comprising first information indicating whether the identified data piece is selected by said second data device for relaying (par. 140, the ACK message indicating accepting the traffic transmission), and second information indicating an estimated next network connectivity time (par. 140, 158, responder ID and estimated node lifetime, node lifetime) and third information indicating an estimated probability for next network connectivity for said second data device (Prelay) (par. 140, 158, responder ID and estimated node lifetime indicating the estimate energy of the objected node and selected next node, which the higher the estimate node lifetime the higher probability the node selected as the next network connectivity); receiving, from the first data device, either the identified data piece or a relay abortion (par. 88, 140, 146, the next hop node or relay node receiving data or update announcement message indicating the relay nodes to leave from the objected node).
IKEMOTO et al. (US 20130260678) teaches wherein the identifier uniquely identifies the data piece (par. 33, 107, wherein the request including the unique ID of the data is transmitting to the mobile terminal to relay). 
LIU et al. (“Preference-aware Object Retrieval in Opportunistic Mobile Social Networks”)  teaches second information indicating an estimated next network connectivity time (section 3, network modeling, Ci,j is the contact probability between node at time slot t, Ii,o is the probability of having the object o, and the deadline To) and third information indicating an estimated probability for next network connectivity for said second data device (Prelay) (section 3), wherein the second information and the third information are different (section 3, network modeling, Ci,j is the contact probability between node at time slot t, Ii,o is the probability of having the object o, and the deadline To and selecting the relaying node based on the highest value of Pi,o).
However, the prior art of record would to teach or make obvious “after making the selection decision, sending a response to the first data device, the response comprising first information indicating whether the identified data piece is selected by said second data device for relaying, second information indicating an estimated next network connectivity time (Tw), and third information indicating an estimated probability for next network connectivity for said second data device (Prelay), wherein the second 

Claims 2-6, 8, 10-12, 14-18, 20, 22-24, 27, 28 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anisi et al. (“An overview of data routing approaches for wireless sensor networks”) teaches the nodes use the transmission time of data packets along with the state of the next hop to compute the probability of packet reception at the next hop (page 3987).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/24/2021